             Case 1: 15-cv-06549-CM Document 164 Filed 10/30/18 Page 1 ot 1
            Case 1:15-cv-06549-CM-RWL Document 165 Filed 11/01/18
                                                            WHITE Page 1 of 1
                                                                    &CASE




                              ( USDC SD~',Y                   -        ·~
                              I DOCUt\IENT                              l!
October 30, 2018

VIAECF
                                 GOC #: _ _ _          . -~i
                                 ELECTi:ONICALLY FILED (

                         qD,.\f:2 ;·;v.''i): __lLf~- j~(-~ :·
                                                                        !I
                                                                                  White & Case cLP
                                                                                  1221 Avenue of t1,e Arnericas
                                                                                  New Yori<, NY 10020-1095
                                                                                  T+12128198200

The Honorable Colleen McJ~hoff · · ::.::.:..::-.: =-·-· ----·· ·.-: . -· ·        whitecasa.com
United States District Comt
500 Pearl Street
New York, NY 10007

Sergeants Benevolent Ass'n Health & Welfare Fund v. Actavis pie, 15-cv-6549-CM

Dear Judge McMahon:                     r\n[C~~o ~(\I nnonr:ntJ
                                        hi -hi·        LHUt};:t~
We write with respect to Plaintiffs reply btief in support of its motion for leave to file a second
amended complaint (ECF 163). Plaintiffs statement that "[o]nly the Generic Defendants oppose
the motion" (ECF No. 163 at 1) is incorrect. As Forest and Merz Defendants stated in the reply in
support of our supplemental motion to dismiss the first amended complaint, we will oppose
Plaintiffs' motion to amend in due course, and we will timely file our opposition by the deadline,
November 1, 2018. See ECF No. 159 at 4 ("Forest Defendants intend to oppose IPPs' motion for
leave in due course"); Individual Practices & Procedures, Chief Judge Colleen McMahon§ IV.G.
("Answering papers or motions are to be served fourteen days after receipt of the moving papers.").
We respectfully request that the Court not decide the motion until it is fully briefed.




1u;;~-
Martin M. Toto
T +1212 8198852
E mtoto@whitecase.com
